PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BioAtla, LLC
Application No. 16/088,765
Filed: 26 Sep 2018
Patent No. 11,149,088 
Issued: 19 Oct 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. BIAT-1019US


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed December 23, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 0 days to 110 days. 

On October 19, 2021, the above-identified application issued into U.S. Patent No. 11,149,088. The patent issued with a PTA of 0 days. The PTA of 0 days was based on 152 days of “A” delay reduced by 263 days of Applicant delay. The present request for redetermination of the patent term adjustment was timely filed with a one month extension of time.

The present petition

Patentee avers that he was improperly assessed 164 days of Applicant delay under                         37 CFR 1.704(c)(8) for filing an Information Disclosure Statement (IDS) on August 5, 2021, subsequent to a Request for Continued Examination (RCE) filed February 22, 2021. Patentee asserts that the IDS was accompanied by a statement under 37 CFR 1.704(d), and as such no Applicant delay should have been assessed.  In addition, Patentee asserts that he was improperly assessed Applicant delay of 57 days under 37 CFR 1.704(c)(10) for filing corrected drawings corrected drawings on August 24, 2021, subsequent to a Notice of Allowance mailed August 13, 2021.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A).  At issue is the number of days of Applicant delay.

Patentee asserts that he should not have been assessed Applicant delay of164 days under 37 CFR 1.704(c)(8), for the filing of an IDS on August 5, 2021, subsequent to the RCE filed February 22, 2021. Patentee points out that the IDS was accompanied by a Rule 704(d) statement.


37 CFR 1.704(d)(1) states:


	A paper containing only an information disclosure statement in compliance with §§ 1.97 	and 1.98 will not be considered a failure to engage in reasonable efforts to conclude 	prosecution (processing or examination) of the application under paragraphs (c)(6), 	(c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item 	of information contained in the information disclosure statement:
	...
	(i) Was first cited in any communication from a patent office in a counterpart foreign or 	international application or from the Office, and this communication was not received by 	any individual designated in 1.56(c) more than thirty days prior to the filing of the I	nformation disclosure statement; or

	(ii) Is a communication that was issued by a patent office in a counterpart foreign or 	international application or by the Office, and this communication was not received by 	any individual designated in 1.56(c) more than thirty days prior to the filing of the I	nformation disclosure statement.
	
A review of the IDS filed on August 5, 2021 reveals that it contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(ii), Patentee’s argument has been considered and found to be persuasive.  As such, no Applicant delay should have been assessed for this IDS.

In addition, Patentee disputes the assessment of 57 days of Applicant delay under 37 CFR 1.704(c)(10) for the corrected drawings filed August 24, 2021, subsequent to the Notice of Allowance mailed August 13, 2021, and in response to a Notice to File Corrected Application Papers mailed August 19, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  In view thereof, for the corrected drawings filed August 24, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
152 + 0 + 0 – 0 – 42 = 110


Conclusion

Patentee is entitled to PTA of one hundred ten (110) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 152 + 0 + 0 – 0 – 42 = 110 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred ten (110) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,149,088
		DATED            :  October 19, 2021
		INVENTOR(S) :  Short et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days.

      Delete the phrase “by 0 days” and insert – by 110 days--